NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30017

                Plaintiff-Appellee,             D.C. No. 2:18-cr-00051-TOR-1

 v.
                                                MEMORANDUM*
RANDALL GONZALEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Randall Gonzalez appeals from the district court’s judgment and challenges

his guilty-plea convictions and 87-month concurrent sentences for possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C), and being a felon and domestic violence misdemeanant in possession of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a firearm, in violation of 18 U.S.C. § 922(g)(1), (9). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Gonzalez’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Gonzalez the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    19-30017